DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim presently sets forth “A method according to claim 1” which ambiguously claims dependency to claim 1. The claim to be rewritten to recite clear dependency on claim 1: “The method of claim 1” or rewritten so to not attempt to implicitly include the limitations of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, 16-19, and 45-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilbert et al. “An integrative approach to slow pathway modulation in AVNRT using a novel ultra high-density electroanatomical mapping system”, Clinical Research In Cardiology. Vol. 104, No. 8, 31. March 2015, Pages 697-699.
Regarding claim 1, Hilbert et al. teach a method of producing an image using measurements of at least one electrical field made within a first region of a body, the method comprising: for each of the at least one electrical fields: receiving a plurality of measurements of voltages of the electrical field measured using an intrabody probe at different positions within the first region(“catheter”), and mapping voltage gradients of the electrical field to the first region (“(V)oltage gradient mapping”), using the voltage measurements; and producing an image showing features located in a second region of the body and outside of the first region (“coronoary sinus os to the AV nodal region”), based on the mapping (see pgs. 697-698; and Fig. 1).
Regarding claim 2, Hilbert et al. teach the method of claim 1, wherein the received measurements were obtained using a plurality of electrodes positioned at known distances along the intrabody probe, and the voltage gradients indicated by the voltage measurements are determined based on the voltage measurements and the known distances (“low impedance electrodes” see pgs. 697-698; and Fig. 1).
Regarding claim 3, Hilbert et al. teach the method of claim 1, wherein the voltage gradients comprise a plurality of different local voltage gradients within the first region (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 4, Hilbert et al. teach the method of claim 1, wherein the producing an image uses voltage gradients from near a periphery of the first region, the near periphery being defined to exclude voltage gradients from a central portion of the first region (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 6, Hilbert et al. teach the method of claim 4, wherein the producing the image comprises setting distances from the first region to features of the image as a function of gradient strength near the periphery ((“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 7, Hilbert et al. teach the method of claim 6, wherein the producing the image comprises setting distances from the first region to features of the image based on a map of voltage gradient strength near the periphery as a function of solid angle (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 8, Hilbert et al. teach the method of claim 4, wherein the producing the image comprises setting distances from the first region to features of the image as a function of a decay of a distortion in voltage gradients with distance (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 9, Hilbert et al. teach the method of claim 1, comprising producing a plurality of images corresponding to a corresponding plurality of different heartbeat phases, based on a heartbeat phase during which the voltage measurements were measured (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 10, Hilbert et al. teach the method of claim 1, comprising: receiving contact measurements, measured while the probe contacts a surface of the second region; and identifying a feature of the image which indicates an anatomical structure located behind the surface of the second region, based on a mismatch between the position of the surface as measured by the contact measurements and a position of same surface as indicated in the image (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 11, Hilbert et al. teach the method of claim 1, wherein the image is produced within about 5 seconds of receiving the first measurements (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 12, Hilbert et al. teach the method of claim 1, wherein said producing an image of the second region comprises producing a plurality of portions of an image of the second region, each corresponding to a respective portion of the first region, wherein each portion of the plurality of portions of the image of the second region has in common with the respective portion of the first region angular position with respect to a reference location (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).Regarding claim 13, Hilbert et al. teach the method of claim 12, wherein each of the plurality of portions of the first region is between the reference location and the respective imaged portion of the second region (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 14, Hilbert et al. teach the method of claim 1, wherein a plurality of respective portions of the first region and of the image are in correspondence, such that the image portions are each respectively indicated by measurements from the respective corresponding portion of the first region (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 16, Hilbert et al. teach the method of claim 1, wherein the second region comprises a lumenal wall of a body cavity (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 17, Hilbert et al. teach the method of claim 16, wherein the lumenal wall is a wall of a cardiovascular lumen (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 18, Hilbert et al. teach the method of claim 17, wherein the cardiovascular lumen comprises a left atrium (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 19, Hilbert et al. teach the method of claim 16, wherein the first region comprises a region within the body cavity and at a distance from the lumenal wall of at least 1 cm (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 45, Hilbert et al. teach the method of claim 1, wherein the features shown by the image comprise structure of tissue within the second region (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 46, Hilbert et al. teach the method of claim 1, wherein the features shown by the image comprise features of the topography of a lumenal wall within the second region (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 47, Hilbert et al. teach the method of claim 46, wherein the features of the topography of the lumenal wall comprise an aperture in the lumenal wall (see pgs. 697-698; and Fig. 1).
Regarding claim 48, Hilbert et al. teach the method of claim 1, wherein the features located in the second region of the body are at a distance from the first region of at least 1 cm (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 49, Hilbert et al. teach the method of claim 1, wherein the mapping produces a map of the voltage gradients of the electrical field, and the image is generated using the map (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 50, Hilbert et al. teach the method of claim 1, wherein the one or more electrical field comprises at least three electrical fields crossing within the first region (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 51, Hilbert et al. teach the method of claim 1, wherein each of the different positions of the probe within the first region is away from an aperture having a first side facing the first region and second side facing away from the first region, the different positions being on the first side of the aperture, and the produced image shows a region on the second side of the aperture (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 52, Hilbert et al. teach the method of claim 1, wherein the received measurements were obtained using a plurality of electrodes positioned at known distances along the intrabody probe, and the electrical field gradients indicated by the voltage measurements are determined based on the electrical field data and the known distances (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 53, Hilbert et al. teach the method of claim 1, wherein the voltage gradients comprise a plurality of different local voltage gradients, each at a different one of the different positions (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 54, Hilbert et al. teach the method of claim 51, wherein the producing the image comprises setting distances from the first region to aperture as a function of a decay of a distortion in voltage gradients with distance (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 55, Hilbert et al. teach the method of claim 51, wherein the second region includes the region on the second side of the aperture (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).Regarding claim 56, Hilbert et al. teach the method of claim 1, wherein the different positions of the probe and portions of the image are in respective correspondence, such that each image portion respectively corresponds to a respective position (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Regarding claim 57, Hilbert et al. teach the method of claim 51, wherein the aperture is within a lumenal wall of a body cavity (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 58, Hilbert et al. teach the method of claim 57, wherein the lumenal wall is a wall of a cardiovascular lumen (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 59, Hilbert et al. teach the method of claim 58, wherein the cardiovascular lumen comprises a left atrium (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 60, Hilbert et al. teach the method of claim 59, wherein the aperture is an ostium of a pulmonary vein (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 61, Hilbert et al. teach the method of claim 59, wherein the aperture is the mitral valve (“coronoary sinus os to the AV nodal region”) see pgs. 697-698; and Fig. 1).
Regarding claim 62, Hilbert et al. teach the method according to claim 1, wherein said measurements comprise voltage measurements made at one or more frequencies within said first region (“(V)oltage gradient mapping” see pgs. 697-698; and Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793